Citation Nr: 1453299	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-28 995	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating higher than 10 percent for degenerative disc disease of the thoracic spine.

3.  Entitlement to a higher rating for degenerative disc disease of the thoracolumbar spine on an extraschedular basis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1986 to January 1990 and from December 1994 to December 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2012, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the Veteran's file.  

In January 2014, the Board remanded the case for further development.

The issue of entitlement to a higher rating for degenerative disc disease of the thoracolumbar spine on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Before March 10, 2014, degenerative disc disease of the lumbar spine was manifested by flexion to 45 degrees without evidence of favorable ankylosis or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during a 12-month period.  

2.  Before March 10, 2014, degenerative disc disease of the thoracic spine was manifested by forward flexion at least to 90 degrees and a combined range of motion of 240 degrees; there is no evidence of muscle spasm or guarding; or, incapacitating episodes that required bed rest prescribed by a physician in the past 12 months. 

3.  From March 10, 2014, degenerative disc disease of the thoracolumbar spine is manifested by flexion that more nearly approximates 30 degrees or favorable ankylosis; no evidence of incapacitating episodes prescribed by a physician and treated by a physician having a total duration of at least six weeks during a 12-month period. 


CONCLUSION OF LAW

1.  Before March 10, 2014, the criteria for a separate rating higher than 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

2.  Before March 2014, the criteria for a separate rating higher than 10 percent for degenerative disc disease of the thoracic spine have not been met 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

3.  From March 2014, the criteria for a single rating of 40 percent for degenerative disc disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by a letter dated in August 2008.  






As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (preadjudication VCAA notice).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and private medical records.  

The Veteran was afforded VA examinations in August 2008 and March 2014.  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

During the April 2012 hearing, the Veteran questioned the adequacy of the September 2008 VA examination stating that the VA examiner did not fully examine him and the results recorded were copied from the previous examination in 2003.  The Veteran was afforded an examination in May 2003.  Comparing the examination results with the August 2008 examination reveals very different findings.  The August 2008 examiner provided specific examination findings regarding the Veteran's spine condition.  The Board finds that the examination is adequate for rating the disability.



As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 



Rating for a Disability of the Musculoskeletal System

Rating factors for a disability of the musculoskeletal system include functional loss. A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Functional loss may also be due to weakness or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

The segments of the cervical spine are considered groups of joints.  As for joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, at 206-07. 

Also with periarticular pathology, painful motion is factor to be considered. The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Rating Criteria for the Spine

Spine disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.




Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The criterion for a 40 percent rating is either forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. The criterion for a 50 percent rating is unfavorable ankylosis of the thoracolumbar spine.  

Normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  The criteria for a 40 percent rating are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during 12 months.  The criteria for a 60 percent rating are incapacitating episodes having a total duration of at least six weeks during 12 months.  




An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 
Evidence 

On VA examination in September 2008, forward flexion was to 45 degrees with no additional loss of motion or functional loss on repetitive use.  On VA examination in March 2014, forward flexion was to 35 degrees with no additional loss of motion on repetitive use and significant functional loss on repetitive use.  

On VA examination in March 2008, the Veteran reported having fatigue, stiffness, decreased motion, spasms, and constant moderate pain.  The Veteran also had severe flare-ups every 2 to 3 weeks caused by overuse when lifting, bending, and sitting and standing for more than 90 minutes.  The examiner noted that the Veteran had a total duration of 8 days of incapacitating episodes during the past 12 months and was able to walk 1/4 mile.  

On VA examination on March 10, 2014, the Veteran complained of flare-ups caused by walking more than 15 to 20 feet, prolonged standing greater than 2 to 5 minutes, sitting greater than 5 minutes, and driving or riding more than 2 to 5 minutes.  He was unable to bend, reach, work overhead, push or pull, climb stairs or ladders, and use foot or hand controls.  The Veteran reported having flare-ups daily that would last 3 to 14 days, resulting in 95 to 100 percent loss of normal function.  Pain from flare-ups was relieved by self-imposed bed rest or use of a recliner.  The Veteran had incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  He also reported using a back brace occasionally.  







Analysis 

As an initial matter, under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran has separate ratings for neuropathy of the right and left lower extremities.  And the ratings for the neurologic abnormalities are not on appeal. 

Degenerative disc disease of the lumbar spine and degenerative disc disease of the thoracic spine have been rated separately.  

Under the General Rating Formula for Diseases and Injuries of the Spine, Note 6, and under the Formula for Rating Intervertebral Disc Syndrome, Note 2, a disability of the thoracic and lumbar segments of spine are rated as a single disability (thoracolumbar spine) unless there is clear distinction in the effects on each segment.  

Before March 10, 2014, flexion for the thoracolumbar spine was to 45 degrees which meets the criteria for a 20 percent rating.  

In addition to limitation of flexion of 45 degrees, on VA examination in March 2008, the evidence shows that the Veteran reported having fatigue, stiffness, decreased motion, spasms, and constant moderate pain; however, there was no additional loss of motion or functional loss on repetitive use found on examination.  Considering functional loss due to pain, weakness, fatigue, incoordination, lack of endurance, flare-ups, and painful movement under 38 C.F.R. §§ 4.40 and 4.45, the findings do not more nearly approximate the higher rating criteria that requires flexion at 30 degrees or less or favorable ankylosis of the thoracolumbar spine as no additional loss of flexion or function was not found on examination.   






As for incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the September 2008 examination stated that the Veteran had only 8 days of incapacitating episodes during the past 12 months.  Therefore the criteria for the next higher rating, 40 percent, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met.  

Before March 10, 2014, a rating higher than 20 percent for the lumbar spine and a rating higher than 10 percent for the thoracic spine was not warranted as the evidence does not show limitation of flexion to 30 degrees, considering pain on movement, pain on use, or pain during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

From March 10, 2014, flexion for the thoracolumbar spine was to 35 degrees.  In addition to limitation of flexion of 35 degrees, on VA examination in March 2014, the evidence shows that the Veteran had significant functional loss on repetitive use and flare-ups caused by walking more than 15 to 20 feet, prolonged standing greater than 2 to 5 minutes, sitting greater than 5 minutes, and driving or riding more than 2 to 5 minutes.  He was also unable to bend, reach, work overhead, push or pull, climb stairs or ladders, and use foot or hand controls and the Veteran reported having flare-ups daily that would last 3 to 14 days and would result in 95 to 100 percent loss of normal function.  Considering functional loss due to pain, weakness, fatigue, incoordination, lack of endurance, flare-ups, and painful movement under 38 C.F.R. §§ 4.40 and 4.45, the findings more nearly approximates flexion limited to 30 degrees or favorable ankylosis during flare-ups, applying 38 C.F.R. § 4.7, which meets the criteria for a single 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine of the thoracic and lumbar segments of the spine.  The criteria for next higher rating, 50 percent, unfavorable ankylosis of the entire thoracolumbar spine is not shown. 

Although the Veteran had incapacitating episodes for at least six weeks, the Veteran stated that his symptoms were relieved by self-imposed bed rest.  
There is no evidence showing that the reported incapacitating episodes required bed rest prescribed by a physician and treatment by a physician.  Therefore the criteria for the next higher rating, 60 percent, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met. 

From March 10, 2014, a single 40 percent rating for the disability of the thoracolumbar spine is warranted, and the evidence does not show that the criteria for the next higher rating were met at any time during that time period. 

Total Disability Rating Due To Individual Unemployability 

As the Veteran is currently employed, a total disability rating for compensation due to individual unemployability is not reasonably raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

ORDER

Before March 10, 2014, a separate rating higher than 20 percent for degenerative disc disease of the lumbar spine is denied.

Before March 10, 2014, a separated rating higher than 10 percent for degenerative disc disease of the thoracic spine is denied.

From March 10, 2014, a single 40 percent rating for degenerative disc disease of the thoracic and lumbar (thoracolumbar) segments of the spine is granted.

REMAND

The evidence shows that the Veteran's incapacitating episodes, which do not require bed rest prescribed by a physician and treatment by a physician, interfere with employment, which raised the issue of an extra-schedular rating, which is remanded for referral to VA's Director of the Compensation Service in accordance with 38 C.F.R. § 3.321(b)(1).  



Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for increase for degenerative disc disease of the thoracic spine to VA's Director of Compensation Service pursuant to 38 C.F.R. § 3.321(b) for consideration of an extraschedular rating.

2.  After the above development, adjudicate the claim for increase on an extraschedular basis.  If the benefit sought is denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


